468 F.2d 1386
UNITED STATES of America, Plaintiff-Appellant,v.Agop KISMETOGLU, Defendant-Appellee.
No. 72-1413.
United States Court of Appeals,Ninth Circuit.
Oct. 30, 1972.Opinion Withdrawn on Rehearing March 5, 1973, 476 F.2d 269.

Larry L. Dier, Asst. U. S. Atty.  (argued), Frederick M. Brosio, Jr., Asst. U. S. Atty., William D. Keller, U. S. Atty., Los Angeles, Cal., for plaintiff-appellant.
Robert N. Harris, Jr.  (argued), Los Angeles, Cal., for defendant-appellee.
Before BROWNING and GOODWIN, Circuit Judges, and PLUMMER, District Judge.*
PER CURIAM:


1
The question presented by this appeal is whether the district court may, in a criminal proceeding, enjoin the United States from filing a forfeiture action for alleged violation of the customs laws.


2
We hold this court's opinion in United States v. One 1967 Cadillac El Dorado, 453 F.2d 396 (9th Cir. 1971) requires that this question be answered in the affirmative.


3
Judgment affirmed.



*
 Honorable Raymond E. Plummer, United States District Judge, District of Alaska, sitting by designation